DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Claims 1-20 are not entitled to the benefit of prior-filed Application Nos. 14/585,981, 15/615,561, and 16/455,351.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. § 119(e) or under 35 U.S.C. §§ 120, 121, or 365(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 119(e). The later-filed application must be an application for a patent for an invention which is also disclosed in the prior-filed application (nonprovisional application or provisional application). The disclosure of the invention in the prior-filed application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a) or the first paragraph of pre-AIA  35 U.S.C. § 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph for one or more claims of this application. 
Regarding claim 1, there is a lack of support for at least the following limitation(s): “generating a file and storing the file in a first directory in a deployable application project structure, wherein the file includes a relative location for one or more web page style attributes which are to be displayed on at least one webpage of the deployable updated web application, wherein the one or more web page style attributes are stored in a second directory within the deployable application project structure; wherein the relative location for the one or more web page style attributes is resolvable using a location of the file in the deployable application project structure to obtain an absolute location for the one or more web page style attributes from which a web browser can obtain the one or more web page style attributes in response to a request to view the deployable updated web application.” The prior-filed application does not disclose these limitation(s).
The prior-filed applications do not disclose these limitations for at least the same reasons provided below with respect to the disclosure of the instant application.
Claims 2-9 depend on claim 1, and thus are not supported for at least the reasons given above. 
Claims 10-20 are also not supported for at least the same reasons given above.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, there does not appear to be adequate support for the following limitation(s): “generating a file and storing the file in a first directory in a deployable application project structure, wherein the file includes a relative location for one or more web page style attributes which are to be displayed on at least one webpage of the deployable updated web application, wherein the one or more web page style attributes are stored in a second directory within the deployable application project structure; wherein the relative location for the one or more web page style attributes is resolvable using a location of the file in the deployable application project structure to obtain an absolute location for the one or more web page style attributes from which a web browser can obtain the one or more web page style attributes in response to a request to view the deployable updated web application.” 
Applicant has not specifically indicated support for the above limitation(s). Furthermore, a review by the Examiner of the disclosure failed to find sufficient description of: (1) generating a file and storing the file in a deployable application project structure; (2) wherein the file includes a relative location of one or more web page style attributes; and (3) in response to a request to a view a web application, obtaining an absolute location of the web page style attributes using the location of the file. 
style sheet language file that is stored in an application project structure. Specification ¶ 38. The term “deployable application project structure” is not used in the specification outside of the claims. Therefore, it is not clear what is meant by the claimed “deployable application project structure” and its relationship, if any, to the disclosed “application project structure.” Additionally, outside of the claims, the specification solely describes the generation of a single species of file (“a style sheet language file”). Thus, a person of ordinary skill in the art would not understand Applicant to have been in possession of the broadly claimed generation of a “file.” See MPEP §§ 2163(II)(A)(3)(a)(ii).
Regarding the second limitation, the specification describes, in a second, distinct embodiment (illustrated by figure 2), a theme implementation file that includes a relative location of one or more images. Specification ¶ 29. The term “web page style attributes” is not used in the specification outside of the claims. Therefore, it is not clear what is meant by the claimed “web page style attributes” and its relationship, if any, to the disclosed “images.” Additionally, outside of the claims, the specification solely describes a single species of file (“a theme implementation file”). Thus, a person of ordinary skill in the art would not understand Applicant to have been in possession of the broadly claimed “file includ[ing] a relative location.” See MPEP §§ 2163(II)(A)(3)(a)(ii). Finally, the claimed “file” cannot refer to both the disclosed “theme implementation file” and the disclosed “style sheet language file,” as the specification instructs that these files are distinct. See Specification ¶ 37 (“the theme implementation file is compiled into the style sheet language”). 
image using a location of a style sheet language file. Specification ¶ 52. As explained above, it is not clear what is meant by the claimed “web page style attributes” and its relationship, if any, to the disclosed “images.” Additionally, outside of the claims, the specification solely describes using the location of a single species of file (“a style sheet language file”). Thus, a person of ordinary skill in the art would not understand Applicant to have been in possession of the broadly claimed “using a location of the file.” See MPEP §§ 2163(II)(A)(3)(a)(ii). Finally, as explained above, the claimed “file” cannot refer to both the disclosed “theme implementation file” and the disclosed “style sheet language file.”
Claims 2-10 are rejected for substantially the same reason indicated above for claim 1, at least due to their dependence on the claim.
Claims 11-20 are also rejected for substantially the same reasons given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144